Matter of DeShane v Mackey (2020 NY Slip Op 04077)





Matter of DeShane v Mackey


2020 NY Slip Op 04077


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


669 CAF 19-00245

[*1]IN THE MATTER OF JEFFREY M. DESHANE, PETITIONER-RESPONDENT,
vNIKKIA B. MACKEY, RESPONDENT-APPELLANT. 
IN THE MATTER OF NIKKIA B. MACKEY, PETITIONER-APPELLANT,
 JEFFREY M. DESHANE, RESPONDENT-RESPONDENT. 






PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT. 
LYNNE M. BLANK, WEBSTER, FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered January 25, 2019 in a proceeding pursuant to Family Court Act article 6. The order, among other things, directed that the parties shall continue to have joint legal custody of the subject child with petitioner-respondent having primary physical custody. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for the reasons stated in the decision at Family Court.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court